DETAILED ACTION
This Office Action incorporates an Examiner's Amendment and Reasons For Allowance.

The present application is being examined under the pre-AIA  first to invent provisions at least because the present application is a continuation of U.S. Application No. 15/472,242, which is a continuation-in-part of U.S. Application No. 15/257,858, which is a continuation-in-part of U.S. Application No. 14/808,108, which is a continuation-in-part of U.S. Application No. 14/055,884, which is a continuation of U.S. Application No. 13/910,557, which is a continuation-in-part of U.S. Application No. 13/762,160, which claims priority to U.S. Provisional Application No. 61/595,887 filed February 7, 2012.

The terminal disclaimer filed on 9/17/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Number 10,460,475, of Patent Number 9,607,404, of Patent Number 9,087,357, of Patent Number 9,047,633, of Patent Number 8,600,153, of Patent Number 9,348,844, and of Patent Number 9,436,704 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. C. Andrew Im (Reg. No. 40,657) on September 17, 2021.
	The application has been amended as follows:
For claims 1, 11, and 12 on pages 68 and 70 of Applicant’s originally filed disclosure dated 10/07/2019, please amend the claims as shown in the attached pages below:

Claim 1. (Currently Amended) A computer-implemented method for normalizing a digital image into a universal digital color system, comprising the steps of: 
converting a digital image of a color swatch into a RGB (red, green, blue) color image of the color swatch by a processor of a client device associated with a user; 
normalizing RGB colors of the color swatch by: 
segmenting the RGB color image of the color swatch into a plurality of segments by the processor of the client device; 

determining at least one dominant color for the color swatch based on prevalence of said at least one dominant color in said each segment by the processor of the client device; and 
assigning a hexadecimal code of the universal digital color system to the color swatch that is closest to a digital hexadecimal value of the RGB color image of the color swatch based on color component intensity values of said at least one dominant color of the color swatch by the processor of the client device; and 
storing the digital image of the color swatch, the RGB color image of the color swatch, said at least one dominant color for the color swatch, the digital hexadecimal value, and the digital hexadecimal code assigned to the color swatch in a memory of the client device.

Claim 11. (Currently Amended) A client device to normalize a digital image into a universal digital color system, comprising: 

a processor to: convert an acquired digital image of a color swatch into a RGB (red, green, blue) color image of the color swatch; 
segment the RGB color image of the color swatch into a plurality of segments, analyzing each segment to determine a dominant color for said each segment; 
determine at least one dominant color for the color swatch based on prevalence of said at least one dominant color in said each segment; and 
; and 
a memory to store the digital image of the color swatch, the RGB color image of the color swatch, said at least one dominant color for the color swatch, the digital hexadecimal value, and the hexadecimal code assigned to the color swatch.

Claim 12. (Cancelled)














REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1-11 and 13-20 (now renumbered as 1-19, for issue) are allowed.
Independent claim 1 (now renumbered as claim 1, for issue) respectively recites the limitations of: analyzing each segment to determine a dominant color for said each segment by the processor of the client device; determining at least one dominant color for the color swatch based on prevalence of said at least one dominant color in said each segment by the processor of the client device; and assigning a hexadecimal code of the universal digital color system to the color swatch that is closest to a digital hexadecimal value of the RGB color image of the color swatch based on color component intensity values of said at least one dominant color of the color swatch by the processor of the client device.
Similarly, independent claim 11 (now renumbered as claim 11, for issue) respectively recites similar limitations.
The combination of these features as cited in the claims in combination with the other limitations of the claims are neither disclosed nor suggested by the prior art of record.
The closest reference Bhardwaj et al (US 2013/0083999 A1, provided by the Applicant’s Information Disclosure Statement – IDS) discloses indexing the dominant color of the swatch area.  However, Bhardwaj does not teach the limitations cited above.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD KRASNIC whose telephone number is (571)270-1357.  The examiner can normally be reached on Mon. - Thur. and every other Friday from 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Bernard Krasnic/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        September 17, 2021